Citation Nr: 0612023	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  99-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
osteoarthritis of the left knee, status post arthroplasty, 
currently rated 60 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
osteoarthritis of the right knee, rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1997. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In the April 1998 rating decision, service connection was 
granted for bilateral post-traumatic osteoarthritis of the 
knees; a 20 percent disability rating was assigned effective 
September 20, 1997.  The veteran filed a timely notice of 
disagreement as to the assignment of a 20 percent rating for 
the bilateral knee disabilities.  In a March 1999 rating 
decision, the veteran's left and right knee disabilities were 
rated separately, and 10 percent disability ratings were 
assigned.  In June 1999 the RO issued a statement of the case 
(SOC), and the veteran perfected an appeal later that month 
by way of filing a VA Form 9.  

In May 2003 and July 2004, the Board remanded the claims for 
further development.

In a May 2005 rating decision, a 100 percent disability 
rating was assigned for the left knee disability effective 
July 28, 2004.  In a November 2005 rating decision, a 60 
percent disability rating was assigned for the left knee 
disability effective September 1, 2005.  The RO issued a 
supplemental statement of the case (SSOC) in November 2005.

Clarification of issue on appeal

With respect to the left knee disability, the currently 
assigned 60 percent disability rating is the maximum rating 
allowable after the one-year period following implantation of 
prosthesis.  The RO considered the assignment of a 60 percent 
disability rating a complete grant of benefits.  This is not 
precisely true, however.  
It is possible that a disability rating higher than the 10 
percent currently assigned for the left knee disability prior 
to July 28, 2004 may be available.  Accordingly, the Board 
will explore that possibility in its analysis below.

 
FINDINGS OF FACT

1.  The veteran's service-connected left knee disability was 
the subject of reconstructive surgery on July 28, 2004.  The 
objective clinical findings show that from September 20, 
1997, to May 28, 2002, the veteran's service-connected left 
knee disability was manifested by limitation of flexion at 
most to 125 degrees and no limitation of extension.  From May 
29, 2002, to July 27, 2004, the veteran's service-connected 
left knee disability was manifested by 1+ lateral 
instability, limitation of flexion to 120 degrees, and 
limitation of extension up to 8 degrees.

2.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of swelling, laxity, 
subluxation, and pain.  The preponderance of the competent 
medical evidence shows that from September 20, 1997, to 
October 11, 2000, the veteran's service-connected right knee 
disability was at worst manifested by limitation of flexion 
to 135 degrees and no limitation of extension.  From October 
12, 2000, the veteran's service-connected right knee 
disability was manifested by 1+ lateral instability, 
limitation of flexion to 120 degrees, and a limitation of 
extension up to 10 degrees.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected knee disabilities that are the subject of this 
appeal, so as to render impractical the application of the 
regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected left knee disability, status post 
arthroplasty, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).  

2.  The criteria for an increased rating for the veteran's 
left knee disability prior to July 28, 2004 under Diagnostic 
Code 5257 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

3.  The criteria for a separate 10 percent disability rating 
for post-traumatic osteoarthritis of the left knee under 
Diagnostic Code 5261, effective from May 29, 2002, to July 
27, 2004 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2005); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

4.  The criteria for an increased rating for the veteran's 
right knee disability under Diagnostic Code 5257 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005)

5.  The criteria for a separate 10 percent disability rating 
for post-traumatic osteoarthritis of the right knee under 
Diagnostic Code 5261, effective from October 12, 2000, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005); Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).

6.  The criteria for referral for either of the service-
connected knee disabilities on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected bilateral knee disabilities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
1998, March 1999, June 2000, and April 2001 rating decisions, 
the June 1999 SOC, and the July 2000, April 2001, December 
2003, March 2004, and November 2005 SSOC's of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.

More significantly, letters were sent to the veteran in July 
2003 and July 2004 which were specifically intended to 
address the requirements of the VCAA.  The July 2003 VCAA 
letter from the RO notified the veteran that "[t]o establish 
entitlement to an increased evaluation for your service-
connected disability(ies), the evidence must show that your 
service-connected condition(s) has (have) gotten worse."  
July 2003 VCAA letter, page 3.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.  As for the evidence to be provided 
by the veteran, in the VCAA letters, the RO advised the 
veteran to identify any additional medical evidence.  In 
addition, in the VCAA letters, the veteran was informed that 
VA would request a VA physical examination if the RO decides 
that it is necessary to make a decision on his appeal.  [An 
examination of the knees was completed in September 2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, in the July 2003 VCAA letter, the veteran was 
told that VA would request all needed records "held by 
Federal agencies to include your service medical records or 
other military records, and medical records at VA 
hospitals."  July 2003 VCAA letter, page 3.  In that letter, 
the veteran was also advised that the VA would make 
"reasonable efforts to help you get private records or other 
evidence necessary to support your claim."  Id.   In the 
July 2004 VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA make reasonable efforts to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.  July 2004 VCAA 
letter, page 5.

In the VCAA letters, the RO specifically informed the veteran 
to submit any evidence in his possession that pertained to 
his claims.  The VCAA letters thus complied with the 
requirement of 38 C.F.R. § 3.159(b)(1) to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the July 2003 and July 2004 VCAA 
letters requested a response within 30 and 60 days, 
respectively, from the dates of those letters and that the 
letters expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].    
One year has elapsed since the July 2003 and July 2004 VCAA 
letters.

The Board is of course aware of the decision of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
as the veteran's claims were initially adjudicated by the RO 
in April 1998, prior to the enactment of the VCAA, compliance 
with the notice provisions of the VCAA was both a legal and 
practical impossibility.  VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  The veteran's claim was readjudicated by 
the RO, following the issuance of VCAA letters in July 2003 
and July 2004, and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the SSOC's issued in December 2003, March 2004, and 
November 2005.  The Board accordingly finds that there is no 
prejudice to the veteran.  Moreover, the veteran has not 
alleged any prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.



In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as service 
connection has already been granted for the left and right 
knee disabilities.  Moreover, as explained above, the veteran 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to his current levels of 
disability.  As for element (5), effective date, the RO 
granted the earliest possible effective date, September 20, 
1997 (the date following separation from active service) for 
the left and right knee disabilities.  As will be discussed 
in greater detail below, separate ratings for the left and 
right knee disabilities are being granted by the Board in 
this decision and staged ratings for those separate ratings 
are being assigned by the Board.  As the veteran's 
representative in a June 2004 informal hearing presentation 
raised the question of separate ratings for the laxity and 
arthritis in both knees and since the veteran appealed the 
initial assignments of disability ratings for the left and 
right knee disabilities, the veteran is not prejudiced by the 
Board's consideration of, and assignment of, staged ratings.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA and private medical 
records, Social Security Administration records, and reports 
of VA examinations, which will be described below.  The 
Board's May 2003 and July 2004 remands were calculated to 
obtain additional medical evidence.  This has been 
accomplished, most recently in the form of a September 2005 
VA examination of the knees.  There is no indication that 
there currently exists any evidence which has a bearing on 
the issues now being decided in this case which has not been 
obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
secured the services of a representative, who has provided 
argument on his behalf.  Although the veteran requested a 
Board hearing in his June 1999 VA Form 9, he withdrew his 
request for a personal hearing before a Veterans Law Judge 
later in June 1999.  See 38 C.F.R. § 3.103 (2005).

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Specific schedular criteria

Under Diagnostic Code 5257, the following levels of 
disability are included for recurrent subluxation or lateral 
instability: 30 % severe; 20 % moderate; and 10% slight.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2005).

Trauma-induced arthritis, substantiated by X-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.   Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriated diagnostic codes for the specific 
joint or joints involved.  For the purpose of rating 
disability from arthritis, the knee is a major joint.  
38 C.F.R. § 4.45 (2005).

In evaluating service-connected arthritis, the appropriate 
joint involved, the left knee, is evaluated under Diagnostic 
Codes 5260 and 5261, limitation of flexion and limitation of 
extension, respectively.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees is rated 
noncompensable (zero percent disabling).  Extension limited 
to 10 degrees warrants a 10 percent evaluation. Extension 
limited to 15 degrees warrants a 20 percent rating.  A 
30 percent rating is warranted when extension is limited to 
20 degrees.  A 40 percent rating is warranted when extension 
is limited to 30 degrees.  The highest available rating, 50 
percent, is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2005).

1.  Entitlement to an increased evaluation for post-traumatic 
osteoarthritis of the left knee, status post arthroplasty, 
currently rated 60 percent disabling.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected left knee disability is 
currently rated under Diagnostic Code 5055 [knee replacement 
(prosthesis)].  This diagnostic code is congruent with the 
current type of impairment, status post left knee 
replacement.

Schedular rating

As was alluded to in the Introduction, the veteran is 
currently in receipt of a 60 percent rating, which is the 
maximum rating allowed under Diagnostic Code 5055after the 
first year following implantation of the prosthesis.  Thus, a 
higher schedular rating may not be awarded as a matter of 
law.   

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

Moreover, where, as here, the veteran is already receiving 
the maximum disability rating, consideration of the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Extraschedular rating

In the interest of economy, the matter of entitlement to an 
extraschedular rating will be addressed below in connection 
with the second issue on appeal.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

With respect to the veteran's service-connected left knee 
disability, as discussed above a 60 percent disability 
rating, the highest allowable, has been assigned since 
December 1, 2005.  A 100 percent rating was assigned under 
Diagnostic Code 5055 for the period from July 28, 2004 to 
September 1, 2005.  A 10 percent rating was assigned from the 
effective date of service connection, September 20, 1997 to 
July 28, 2004.  As was alluded to in the Introduction, this 
is an area in which additional benefits may conceivably be 
granted. 

It is clear that Diagnostic Code 5055 [knee replacement 
(prosthesis)] is inapplicable prior to the date of the left 
knee reconstruction, July 28, 2004.  

The RO initially rated the post-traumatic osteoarthritis of 
the veteran's left knee under Diagnostic Code 5010 (arthritis 
due to trauma).  Later, the RO rated the post-traumatic 
osteoarthritis of the left knee under Diagnostic Code 5257 
(knee, other impairment of), effective from September 20, 
1997, to July 27, 2004.  The medical evidence of record 
indicates that during this period there was instability and 
osteoarthritis of the left knee based on X-ray findings.  The 
Board is mindful of the Court's holding in Esteban v. Brown, 
6 Vet. App. 259, 261(1994) and the specific guidance provided 
by VA's General Counsel that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 (degenerative arthritis) and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (Aug. 
14, 1998).  The Board believes that separate ratings under 
Diagnostic Codes 5257 and the diagnostic codes pertaining to 
limitation of motion in the left knee should be considered 
for the period prior to July 28, 2004.  

[The Board notes in passing the veteran's assertion in an 
April 2001 statement that a foreign body in his left knee 
should be considered in rating his service-connected 
disability.  However, X-rays of the left knee did not reveal 
a retained foreign body in the left knee.] 


(i.)  Diagnostic Code 5257

The Board notes the veteran's specific complaint of severe 
subluxation, as reported in a March 2004 statement, along 
with his more general complaints of instability.

The objective medical evidence, however, demonstrates only 
slight lateral instability and no recurrent subluxation.  At 
the January 1998 VA general medical examination, there was no 
lateral instability.  The report of the January 1998 VA 
orthopedic examination shows that there was no dislocation or 
subluxation.  A March 1998 VA outpatient treatment record 
shows a finding of no ligamentous laxity.  The report of the 
December 1999 VA orthopedic examination does not reflect the 
presence of any instability in the left knee.  There was no 
ligamentous laxity in the left knee at a March 2001 VA 
physical examination.  The report of the January 2003 VA 
orthopedic examination shows that that there was 1+ lateral 
instability in the left knee and there were no known episodes 
of dislocation or recurrent subluxation.  VA outpatient 
treatment records dated in 2003 and a VA treatment record 
dated July 20, 2004, revealed normal valgus and varus 
stresses.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the evidence in 
favor of the claim are the veteran's self-reports of 
swelling, laxity, and subluxation, and the use of a knee 
brace and a Canadian crutch; however, these reports are in 
the context of the above-mentioned findings.  Although the 
Board has taken the veteran's contentions into consideration, 
the Board finds the objective medical evidence to be more 
credible and more probative.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  See also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  The Board finds no objective basis on which to 
award a rating in excess of 10 percent under Diagnostic Code 
5257.  

In short, although taking into consideration the veteran's 
self-reports of significant instability in his left knee 
prior to its reconstruction, the Board places greater weight 
on the objective, and consistent, medical evidence which 
shows little if any instability.

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such 
is the case with Diagnostic Code 5257.

In short, the Board finds, based on objective medical 
evidence spanning the period from September 20, 1997 to July 
28, 2004, that the veteran left knee disability was 
manifested by slight instability, warranting the assignment 
of a 10 percent rating under Diagnostic Code 5257 for that 
period.  There is no indication that the left knee was 
asymptomatic (warranting a zero percent rating) or 
appreciably worse (warring a 20 percent or higher rating) at 
any time during the period under consideration.

(ii.) Arthritis

As explained above, traumatic arthritis is rated based upon 
limitation of motion, in this case, Diagnostic Codes 5260 and 
5261.  

VA treatment records dated in 2003 and July 20, 2004, reveal 
that the veteran had a flexion contracture of approximately 8 
degrees.  In short, the veteran had a limitation of extension 
in the left knee, which was a maximum of 8 degrees.  The 
limitation of extension in the left knee more nearly 
approximates limitation of extension to 10 degrees than 
limitation of extension to 5 degrees.  See 38 C.F.R. § 4.7.  
Therefore, a separate 10 percent disability rating for 
limitation of extension from the post-traumatic 
osteoarthritis of the left knee is warranted under 38 C.F.R. 
§ 4.71, Diagnostic Code 5261.  

The Board has also considered that VA's General Counsel has 
held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

However, while compensable limitation of extension has been 
shown, the veteran's left knee flexion is not limited to the 
extent necessary to meet the criteria for a compensable 
rating based on limitation of flexion.  At the December 1999 
VA orthopedic examination, the range of motion in the left 
knee was from zero to 135 degrees.  A June 2002 VA treatment 
record reveals that the range of motion in the left knee was 
from 5 to 120 degrees.  In July 2002 the range of motion in 
the left knee was from 3 to 120 degrees.  The report of the 
January 2003 VA orthopedic examination shows that range of 
motion in the left knee was from "-5" to 120 degrees.  
These findings fall far short of flexion being limited to 45 
degrees, allowing for the assignment of a 10 percent rating 
under Diagnostic Code 5260.  

Thus, separate compensable ratings for limitation of flexion 
and extension are not warranted.

The question remains whether the veteran is entitled to two 
separate 10 percent ratings for the laxity in the left knee 
and the limitation of extension due to the post-traumatic 
osteoarthritis in the left knee for the entire period from 
September 20, 1997 to July 27, 2004.  

The RO assigned a 10 percent disability rating from September 
20, 1997 for the left knee disability under Diagnostic Code 
5257 on the basis of slight laxity.  The Board will not 
disturb this determination.  The question which now must be 
answered is whether the veteran had a limitation of motion or 
painful motion in the left knee that would warrant a separate 
compensable rating for the entire period from September 20, 
1997, to July 27, 2004.   

The reports of the January 1998 VA general medical 
examination and orthopedic examination shows that the range 
of motion in the left knee was zero to 140 degrees.  The 
January 1998 VA examiner stated that there was no objective 
evidence of painful motion.  A March 1998 VA outpatient 
treatment record reveals that the veteran had a full range of 
motion in the left knee.  In May 1998 the veteran underwent 
one VA physical examination and one private physical 
examination, and he had a full range of motion in the left 
knee at both examinations.  

Limitation of motion in the left knee was not found until the 
VA examination on December 20, 1999, at which time the range 
of motion in the left knee was from zero to 135 degrees and 
with no pain.  However, such a limitation of flexion does not 
meet the criteria for a zero percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Therefore, it is 
not an additional disability for which a separate rating 
could be granted.  See VAOPGPREC 23-97.  The veteran first 
had a limitation of extension on May 29, 2002, at which time 
extension was limited to 5 degrees.  This limitation of 
extension meets the criteria for a zero percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Therefore, on May 29, 2002, the veteran first had a 
limitation of extension for which a separate rating could be 
granted.  Accordingly, the evidence only shows sufficient 
symptomatology to allow for the assignment of separate 10 
percent disability ratings for lateral instability and 
limitation of extension of the left knee due to post-
traumatic arthritis for the period from May 29, 2002 to July 
27, 2004.

In summary, for reasons and bases expressed above, the Board 
finds that a separate 10 percent rating for arthritis of the 
left knee may be granted for the period from May 29, 2002 to 
July 27, 2004.  To that extent, the appeal is allowed. 





	(CONTINUED ON NEXT PAGE)




2.  Entitlement to an increased evaluation for post-traumatic 
osteoarthritis of the right knee, rated as 10 percent 
disabling.

Analysis

The Board's discussion of this issue will generally mirror 
that it employed in its 
Fenderson discussion of the left knee disability, above, 
since the facts are similar and the law is identical.

Assignment of diagnostic code

The RO initially rated the post-traumatic osteoarthritis of 
the right knee under Diagnostic Code 5010.  Later, the RO 
rated the post-traumatic osteoarthritis of the right knee 
under Diagnostic Code 5257.  The medical evidence of record 
indicates that there was instability and osteoarthritis of 
the right knee based on X-ray findings.  As with the left 
knee disability, discussed above, the Board believes that 
separate ratings under Diagnostic Codes 5257 and the 
diagnostic codes pertaining to limitation of motion in the 
right knee should be considered.  

Schedular rating

(i.) Diagnostic Code 5257

The Board notes that the veteran's specific complaint of 
moderate-to-severe subluxation, as reported in a March 2004 
statement, along with his more general complaints of 
instability.  The objective medical evidence, however, 
demonstrates only slight lateral instability and no recurrent 
subluxation.  

At the January 1998 VA general medical examination, there was 
no lateral instability.  The report of the January 1998 VA 
orthopedic examination shows that there was no subluxation.  
A March 1998 VA outpatient treatment record shows that there 
was no ligament instability.  The report of the December 1999 
VA orthopedic examination reveals that the veteran had mild 
lateral instability in the right knee.  There was no 
collateral ligament instability or frank subluxation during a 
VA physical examination in April 2000, and the anterior and 
posterior cruciate ligaments were stable during VA physical 
examinations in April and July 2000.  There was no 
ligamentous laxity in the right knee at October and November 
2000 VA physical examinations.  The report of the January 
2003 VA orthopedic examination shows that that there was 1+ 
lateral instability in the right knee and that it was noted 
that there were no known episodes of recurrent subluxation.  
At the September 2005 VA examination, the right knee 
collateral ligaments were stable.

Here, the evidence in favor of the claim are the veteran's 
self-reports of swelling, laxity, and subluxation, and the 
use of a knee brace and a Canadian crutch; however, these 
reports must be viewed in light of the above-mentioned 
objective findings of at worst slight instability and no 
subluxation.  The medical reports were compiled by numerous 
examinees over a period of several years.  Although the Board 
has taken the veteran's contentions into consideration, the 
Board finds the objective medical evidence to be more 
credible and more probative.  The Board finds no objective 
basis on which to award a rating in excess of 10 percent 
under Diagnostic Code 5257.  

Because Diagnostic Code 5257 is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  See Johnson, supra. 

(ii.) Arthritis

At the September 2005 VA orthopedic examination, the veteran 
had a flexion contracture at 10 degrees.  This warrants the 
assignment of a 10 percent rating under Diagnostic Code 5261.  

The Board has also considered that VA's General Counsel has 
held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  
However, while compensable limitation of extension has been 
shown, the veteran's right knee flexion is not limited to the 
extent necessary to meet the criteria for a compensable 
rating based on limitation of flexion.  

At the January 1999 VA general medical and orthopedic 
examinations, the range of motion in the right knee was zero 
to 135 degrees.  A March 1998 VA outpatient treatment record 
reveals that the veteran had a full range of motion in the 
right knee.  At the December 1999 VA orthopedic examination, 
the range of motion in the right knee was from zero to 125 
degrees.  VA physical examinations in October and November 
2000 showed a range of motion in the right knee of 5 to 120 
degrees.  The report of the January 2003 VA orthopedic 
examination reveals a range of motion in the right knee from 
"-2" to 120 degrees.  A preponderance of the evidence does 
not indicate that limitation of  flexion approaches 45 
degrees, which would allow for the assignment of a 10 percent 
or higher rating.  

Thus, separate compensable ratings for limitation of flexion 
and extension are not warranted.

In short, the Board finds that separate 10 percent ratings 
are warranted for slight instability of the right knee under 
Diagnostic Code 5257 and limitation of motion of the knee 
under diagnostic Codes 5010-5003-5261. 

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the April 1998 rating decision.  Staged 
ratings under Fenderson are therefore for consideration.  As 
noted above, the RO rated the right knee disability as 10 
percent disabling since September 20, 1997, under various 
diagnostic codes.  The question is whether the veteran is 
entitled to two separate 10 percent ratings for laxity in the 
right knee and post-traumatic osteoarthritis in the right 
knee for the entire period starting in September 20, 1997.   

The RO assigned a 10 percent disability rating from September 
20, 1997, for the right knee disability under Diagnostic Code 
5257 on the basis of slight laxity.  The Board will not 
disturb this determination.  The question is when did the 
veteran first have a limitation of motion or painful motion 
in the right knee that would warrant a separate compensable 
rating for arthritis.  

In this case, there does appear to have been an increase of 
symptoms of the right knee disability since service 
connection was awarded.  As noted above, the veteran has not 
had a limitation of flexion in the right knee that would 
warrant a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Moreover, he has not had a limitation 
of flexion that would meet the criteria for a zero percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (flexion limited to 60 degrees).  Even with 
consideration of pain as noted on the December 1999 and 
September 2005 VA examinations, the limitation of flexion has 
been at worst 120 degrees.

Thus, the remaining matter is when did the veteran first have 
a limitation of extension that would warrant a separate 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
veteran had no limitation of extension on a March 1998 VA 
physical examination, a May 5, 1998, private physical 
examination, the January 1999 VA general medical and 
orthopedic examinations, and the December 1999 VA orthopedic 
examination.  The veteran consistently has had a limitation 
of extension in the right knee since a VA physical 
examination on October 12, 2000, at which time he had 
limitation of extension to 5 degrees.  

In short, the preponderance of the evidence does not show 
limited or painful extension in the right knee prior to 
October 12, 2000.  Therefore, on October 12, 2000, the 
veteran first had a limitation of extension for which a 
separate rating could be granted.  Accordingly, a separate 
staged 10 percent disability ratings for limitation of 
extension of the right knee due to post-traumatic 
osteoarthritis is assigned for the period from October 12, 
2000.

Extraschedular evaluation

In the rating decisions, the RO considered the matter of 
referral of the issues of increased ratings for the service-
connected left and right knee disabilities for consideration 
of an extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for either 
service-connected knee disability.  Indeed, it does not 
appear from the record that he has been hospitalized for his 
right knee disability.  As for the left knee, he underwent 
same-day surgery in June 2002 when he underwent an 
arthroscopy.  His only other hospitalization, which was for 
his left total knee arthroplasty, started on July 28, 2004.  
As has discussed above, he was compensated at the 100 percent 
rate under Diagnostic Code 5055 for a year thereafter.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
There is no indication that either service-connected knee 
disability markedly interferes with employment.  While the 
veteran apparently has not worked since at least March 2003 
and even though the July 2005 VA examiner stated that the 
veteran was significantly disabled in general and completely 
disabled in particular with respect to his previous 
occupation as a mechanic, there is nothing in that 
examination report or elsewhere in the record to indicate 
that the service-connected bilateral knee disabilities cause 
impairment with employment over and above that which is 
contemplated in the four assigned 10 percent schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For reasons which have been expressed in detail above, the 
Board has concluded that separate 10 percent disability 
ratings may be assigned under Diagnostic Codes 5257 and 5261 
effective from May 29, 2002 to July 27, 2004 for the service-
connected left knee disability.  

The Board has also concluded that separate 10 percent 
disability ratings may be assigned under Diagnostic Codes 
5257 and 5261 effective from October 12, 2000 for the 
service-connected left knee disability.  

To that extent, the benefits sought on appeal are allowed.


ORDER

Entitlement to an evaluation in excess of 60 percent for the 
veteran's service-connected left knee disability under 
Diagnostic Code 5055 is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected left knee disability 
under Diagnostic Code 5257 for the period from September 20, 
1997 to July 28, 2004 is denied. 

Entitlement to a separate disability evaluation for post-
traumatic osteoarthritis of the left knee under Diagnostic 
Code 5261, effective from May 29, 2002, to July 27, 2004, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected right knee 
disability under Diagnostic Code 5257 is denied.  

Entitlement to a separate disability evaluation for post-
traumatic osteoarthritis of the right knee under Diagnostic 
Code 5261, effective from October 12, 2000, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


